Spencer, J.
A man cannot blow hot and cold in this fashion. The money in Nash’s hands does not belong to him. It is either the property of Lara or of the succession. Our predecessors held that Nash was not obliged to account to Lara. Nash, as the mandatory of the succession, sold the property and received the proceeds. He is bound to restore them to his principal. Rev. Civ. Code, Art. 3005. It is none of his business if the succession wrongfully resold the property. That is a matter to be settled between the succession and the party aggrieved.
Judgment affirmed.